DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Claim 1 recites the limitation “the reservoir parameters” and “the target interval” in line 4. The limitations lack of antecedent basis. Specifically, the recitation should be - -obtaining a plurality of reservoir parameters of a target interval- -, or the like.
Claim 1 recites the limitation “the prefluid” and “the sand-carrying fluid” in line 10. The limitations lack antecedent basis.
Claim 1 recites the limitation “the biological displacement agent” in line 11. The limitation lacks antecedent basis.
Claim 1 recites the limitation “the target layer” in line 13 and should be changed to - - the target interval- - for consistency or otherwise it lacks antecedent basis.
The dependent claims are likewise objected to.
Claim 6 recites the limitation “the boreholes closing times” in line 3. The Limitation lacks antecedent basis.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-10 are objected to but would be allowable if rewritten to overcome the objections above.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose nor suggest all the claimed subject matter including the plurality of injected fluids and the timing of the injections thereof.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mazrooee et al. U.S. 2021/0230475 discloses aa similar method of fracturing having the claimed fracturing flow rate ([0011]), various fluids and the sand concentrations ([0019, 0020]).

Conclusion
This application is in condition for allowance except for the following formal matters noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037. The examiner can normally be reached Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Fuller Robert can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
29 April 2022
/KENNETH L THOMPSON/Primary Examiner, Art Unit 3676